Order, Supreme Court, Bronx County (Judith Lieb, J.), entered June 21, 2005, which dismissed petitioner’s writ of habeas corpus, unanimously affirmed, without costs.
The hearing officer was willing to accommodate petitioner’s request for his girlfriend to testify as a witness, despite petitioner’s failure to give proper notice and his counsel’s admitted failure to prepare the necessary paperwork to allow her into the prison premises. However, the request was withdrawn after the parole officer opted not to proceed on the charge as to which the proposed witness was expected to testify. No request was made that she be allowed to testify as to the second charge. This was enough to satisfy the “flexible” procedural requirements applicable (see Morillo v City of New York, 178 AD2d 7, 12 [1992], appeal dismissed 79 NY2d 1039 [1992], lv denied 80 NY2d 752 [1992]). Concur — Buckley, P.J., Saxe, Williams, Sweeny and Malone, JJ.